Citation Nr: 9900549	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-20 731	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel

INTRODUCTION

The veteran had active and honorable service from September 
1944 to July 1945 (first period of service) and from October 
1946 to August 1949 (second period of service).  His service 
during the period from October 1950 to July 1954 (third 
period of service) ended with an undesirable discharge.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Veterans Appeals (Court) has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board of Veterans Appeals (Board) must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran contends that he has a current back disorder that 
began with a back injury he sustained in a motor vehicle 
accident in January 1949, during his second period of 
service.  

The case was remanded in October 1997.  The Board noted that 
a September 1996 Supplemental Statement of the Case indicated 
that the evidence showed the veteran strained his back in 
service.  However, the evidence of record did not specify 
such injury and the remand directed that the RO specify the 
evidence which was the basis for its finding and associate it 
with the claims folder.  In a February 1998 Supplemental 
Statement of the Case, the RO acknowledged that the evidence 
did not show that the veteran strained his back during 
qualifying service.  
In July 1998 the veteran was afforded a VA orthopedic 
examination to determine the etiology of his current back 
disorder.  The examiner specifically referred to the ROs 
prior statement that the veteran injured his back during 
honorable service and appears to have relied upon this 
incorrect medical history in formulating an opinion regarding 
the etiology of the back disorder.  Hence, further 
clarification is needed.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should forward the claims 
folder to the physician who examined the 
veteran in July 1998.  (No re-examination 
of the veteran is necessary.)  The 
physician should be advised that here is 
no evidence that the veteran sustained a 
back injury in a motor vehicle accident 
during honorable service and that any 
previous finding to that effect is 
erroneous and should be disregarded.  The 
physician should review his previous 
opinion regarding the etiology of the 
veterans back disorder and, if 
indicated, revise it in light of the 
corrected medical history.  The physician 
should explain the rationale for his 
opinion.  If the July 1998 examiner is 
not available, the claims folder should 
be forwarded to another VA orthopedic 
specialist for the above-requested review 
and opinion.  

2.  The RO should then review the claim 
for service connection for a back 
disorder.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.  

The case should then be returned to the Board for further 
consideration, if appropriate.  The veteran need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	GEORGE R. SENYK
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  
- 2 -
